Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 05, 2016

The Court of Appeals hereby passes the following order:

A16A1026. JACKSON v. ATLANTA INDEPENDENT SCHOOL SYSTEM, et
    al.

      Upon review of the entire record, we conclude that the application for
discretionary review was improvidently granted. The above appeal is DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          10/05/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.